APOSTILLE (Hague Convention of 5 October 1961/Convention de La llaye du 5 Octobre 1. Country. The Republic of the Marshall Islands This Public Document 2. has been signed by C. Kastrinaki 3. acting in the capacity of Deputy Registrar of The Republic of the Marshall Islands 4. bears the seal/stamp of the Republic of the Marshall Islands Certified 5. at Piraneus, Greece 6. on April 2, 2007 7. by Special Agent, Bureau of Maritime Affairs of the Republic of the Marshall Islands 8. Number P-2436-04-07 9. Seal/Stamp 10. Signature: 1 REPUBLIC OF THE MARSHALL ISLANDS OFFICE OF THE REGISTRAR OF CORPORATIONS Endorsement Certificate IN ACCORDANCE WITH THE PRDVISIONS OF SECTION 5 OF THE ASSOCIATIONS LAW OF THE REPUBLIC OP THE MARSHALL ISLANDS I CERTIFY that I have endorsed "FILED" upon the, Original Articles of Incorporation of GEO GENESIS GROUP, LTD. April 2, 2007 being the date upon which existence of said corporätion commenced. I FURTHER CERTIFY that a Duplicate of said Articles of Incorporation has been filed with this office. Given under my hand and seal on this 2nd day of April 2007. Deputy Registrar of Corporations 2 ARTICLES OF INCORPORATION OF GEO GENESIS GROUP LTD. INCORPORATED IN THE REPUBLIC OF THE MARSHALL ISLANDS PURSUANT TO THE BUSINESS CORPORATIONS ACT DUPLICATE COPY The original of this document was filed in accordance with section 5 of the Business Corporations Act on NON RESIDENT April 2, Deputy Registrar 3 ARTICLES OF INCORPORATION OF GEO GENESIS GROUP, LTD, PURSUANT TO THE MARSHALL ISLANDS BUSINESS CORPORATIONS ACT The undersigned, for the purpose of forming a corporation pursuant to the provisions of the Marshall Islands Business CorporationsAct, does hereby make, subscribe, acknowledge and file with the Registrar of Corporations this instrument for that purpose, as fo11ows: A.
